Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeremy B. Berman on 12 July 2022.

The application has been amended as follows: 

Claim 22, last two lines: 
"…in response to receiving [[a]] the first output level from the comparator."

Claim 23, last two lines: 
"…in response to receiving [[a]] the second output level from the comparator."

Reasons for Allowance
Claims 1, 3-16, 18-19, 21-25, as filed 27 June 2022 and as further amended above, are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable over the prior art of record because the prior art of record, taken alone or in combination, does not teach, suggest, or render obvious a wireless power receiving circuit comprising transistor based single phase full wave rectifier structured and operated as recited for active rectification and overvoltage protection, including: "a transistor based rectifier configured to receive an AC input voltage at first and second nodes, the transistor based rectifier comprising a transistor based single phase full wave rectifier having a first high-side transistor coupled between the first node and a third node, a first low-side transistor coupled between the third node and ground, a second high-side transistor coupled between the second node and the third node, and a second low-side transistor coupled between the third node and ground; control logic configured to receive an overvoltage signal and generate control signals for controlling actuation of the first high-side transistor, the first low-side transistor, the second high- side transistor, and the second low-side transistor so as to cause the transistor based rectifier to produce a rectified output voltage at the third node from the AC input voltage; and a comparator configured to compare the rectified output voltage to a reference voltage and assert the overvoltage signal when the rectified output voltage is greater than the reference voltage; wherein the control logic asserts the control signals to cause the first high-side transistor, the first low-side transistor, the second high-side transistor, and the second high-side transistor to be on simultaneously in response to assertion of the overvoltage signal; and wherein the control logic asserts two of the control signals to switchingly turn on either the first high-side transistor and the second low-side transistor or the second high-side transistor and the first low-side transistor in an absence of assertion of the overvoltage signal". As previously discussed, Sandner, Danilovic, and similar prior art of record teaches wireless power receiving circuits with overvoltage detection and protection operation to short some/all of transistor switches associated with the rectifier are known in the art. However, Applicant's arguments are persuasive in that the prior art does not sufficiently teach or suggest the specific 4-transistor active rectifier arrangement with high-side and low-side transistor pairs normally operated to actively rectify AC voltage being operated in response to output voltage exceeding reference value to turn on/short both the pair of high-side and low-side transistors of the rectifier. Claim 1, in light of Applicant's Specification, Drawings, and Arguments, therefore overcomes the cited prior art of record.
Claims 3-11, 24-25, are allowed for being dependent on claim 1.
Claim 12 recites a method of receiving and rectifying wireless power using a single phase full wave rectifier having essentially the same arrangement of transistors operated in the same manner as recited claim 1 in response to comparison of the rectified voltage to reference voltage, and therefore overcomes the cited prior art of record by the same reasoning applied to claim 1 above in light of the Specification, Drawings, and Arguments.
Claims 13-14 are allowed for being dependent on claim 12.
Claim 15 recites an electronic device including essentially the same components operated in essentially the same manner as recited in claim 1, and therefore overcomes the cited prior art of record by the same reasoning applied to claim 1 above in light of the Specification, Drawings, and Arguments.
Claims 16, 18 are allowed for being dependent on claim 15.
Claim 19 recites a wireless power receiving circuit including essentially the same components operated in essentially the same manner as recited in claim 1, and therefore overcomes the cited prior art of record by the same reasoning applied to claim 1 above in light of the Specification, Drawings, and Arguments.
Claims 21-23 are allowed for being dependent on claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265. The examiner can normally be reached Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836